Citation Nr: 1223620	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  12-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma for treatment purposes. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's petition to reopen his claim of service connection for dental trauma for treatment purposes.  

A hearing before a decision review officer at the RO was conducted in September 2011.  A transcript of the proceeding is of record.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2012.  A transcript of the proceeding is of record.  At that hearing, he submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An July 1999 rating decision denied the claim for service connection for dental trauma for treatment purposes, on the basis that the claim was not well grounded.  The Veteran did not appeal.

2.  Additional evidence submitted since July 1999 is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The July 1999 rating decision which denied the claim for service connection for dental trauma for treatment purposes is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  New and material evidence has not been received subsequent to the July 1999 rating decision to reopen the claim of entitlement to service connection for dental trauma for treatment purposes.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In May 2010, prior to the issuance of the August 2010 rating decision that is the subject of the appeal concerning the claim to reopen, the RO sent the Veteran a VCAA letter.  The Board acknowledges that the explanation of the evidence necessary to establish entitlement to service connection for a dental condition was inadequate.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has continuously contended and presented evidence of his sustaining dental trauma in service.  This is the evidence required to establish entitlement to service connection for a dental condition for treatment purposes, and the lack of such evidence was the only reason the claim was originally denied.  The Board also believes it significant that the Veteran has been represented by a national service organization which is well-versed in laws and regulations pertaining to Veteran's claim, as exemplified by the representative's questions at the April 2012 hearing.  The Board believes the Veteran, through the Massachusetts Department of Veterans Services, can be viewed as having actual knowledge of the substance of the information discussed in Kent.  It is assumed that the representative, as the Veteran's agent, included such information when providing guidance to the Veteran regarding his claim.  In any event, a corrective VCAA letter was sent to the Veteran in May 2011 and the claim was readjudicated in a January 2012 statement of the case.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

As such, there has been no resulting prejudice to the Veteran.  The Veteran was also provided notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess/Hartman.  As such, the duty to notify has also been fulfilled concerning this claim.  See Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty has also been met.  At his hearing in April 2012, the Veteran stated that any remaining teeth were extracted after service in 1962, and he was fitted with dentures at the old soldier's home in Chelsea, Massachusetts.  He noted that he tried to get these post-service dental treatment records from this facility but he was informed that records are destroyed after 20 years.  He submitted, at the hearing, a statement noting that his dental records from the old soldier's home were destroyed.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  A VA examination is not warranted because new and material evidence has not been presented to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(c)(iii) (2011).

Moreover, the Veteran was afforded a hearing before a Decision Review Officer (DRO) in September 2011 and before a Veterans Law Judge (VLJ) in April 2012 when he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the DRO and the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claim.  The VLJ and the Veteran's representative asked specific questions, however, directed at identifying whether the Veteran had evidence required to meet the criteria for establishing his claim.  Also, the Veteran identified evidence that would purportedly support his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


II.  Analysis

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).   

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a) , and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

In July 1998, the RO received an original claim of service connection for dental trauma.  The Veteran stated that during night exercises in service in Germany he sustained injuries when the hatch of the M59 armored personnel carrier (APC) he was driving fell and struck his head causing a laceration of his scalp and cracked teeth.  He submitted the statement of a fellow serviceman, R.G.B., dated in July 1998, who stated that he witnessed this injury.  The Veteran's service treatment records were unavailable and presumed destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The 1973 fire involved records of Army personnel discharged between November 1912 and January 1960.  The Veteran was discharged from the Army in 1956.  A search for alternate records was unsuccessful.  A September 1998 VA dental examination diagnosed temporomandibular joint (TMJ) dysfunction syndrome.  A September 1998 neurological disorders examination diagnosed status post scalp laceration, well healed.  During the dental examination, the Veteran stated that the in-service injury resulted in the fracture of numerous maxillary teeth, and he was treated at a field hospital after the in-service injury.  He also stated that any remaining teeth were subsequently extracted after service and he was fitted with dentures.  

The RO denied the claim for dental claim for treatment purposes in a July 1999 rating decision based on a determination that the claim was not well grounded.  The Veteran was notified of the RO's decision and his appellate rights by a letter later that month.  The Veteran did not submit a notice of disagreement (NOD) within one year of the July 1999 notice letter.  Because the Veteran did not timely appeal the July 1999 RO rating decision, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c). 

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a notice of disagreement with the July 1999 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Finally, Section 7 of the VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099 , provides that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of Am. v. Secr'y of Veterans Affairs, 345 F.3d 1334, 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002. 

In the present case, the Board notes that the Veteran's original claim was denied in July 1999 because it was "not well grounded."  The denial became final one-year later, between July 14, 1999, and November 9, 2000.  However, the Veteran did not submit a timely request for readjudication prior to November 9, 2002, as his request for readjudication was submitted in April 2010.  Accordingly, readjudication is not warranted on this basis under the VCAA.  See Paralyzed Veterans of Am., 345 F.3d at 1343-44. 

Thus, as noted above, the July 1999 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

In his instant petition to reopen the claim, the Veteran related the same in-service injury and resubmitted R.G.B.'s July 1998 statement.  In his hearings before the DRO and the Board, and in April, May, September, and November 2010 and April 2012 written statements, the Veteran recounted the incident when the hatch fell on his head and broke his teeth.  Therefore, the Veteran's statement are cumulative and not new.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).  Further, R.G.B.'s statement is a duplicate and is not new.  

The Veteran also submitted photographs of an APC and himself in service.  Unfortunately, his mouth is closed in his photograph, and no information can be obtained about the condition of his teeth in service from these photographs.  Therefore, this evidence, although new, is not material as it does not raise a reasonable possibility of substantiating the claim.  

In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the petition to reopen the claim for service connection for dental trauma for treatment purposes is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


